EMPLOYMENT AGREEMENT

This Employment Agreement (as amended from time to time, this “Agreement”) is
entered into this 8th day of January, 2007 with an effective date of January 22,
2007 (the “Effective Date”) by and among Westell Technologies, Inc, a Delaware
corporation (the “Company”), Westell, Inc., an Illinois corporation (the
“Operating Subsidiary”) and Thomas E. Mader (“Executive”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

SECTION 1.          EMPLOYMENT AND DUTIES. Effective January 22, 2007, the
Company hereby employs Executive to serve as President and Chief Executive
Officer of the Company as well as President and Chief Executive Officer of the
Operating Subsidiary, during the Term (as such term is defined in Section 3).
Executive accepts such employment on the terms and conditions set forth in this
Agreement. Executive shall perform the duties of President and Chief Executive
Officer of the Company and of the Operating Subsidiary and shall perform such
other duties consistent with such positions as may be assigned to Executive from
time to time by the Board of Directors of the Company or the Operating
Subsidiary (individually a “Board,” and collectively, the “Boards”). Executive
shall devote his best efforts and skills to the business and interests of the
Company and the Operating Subsidiary on a full-time basis, provided, however,
that, to the extent such activities do not adversely affect the performance of
his responsibilities to the Company and the Operating Subsidiary hereunder,
Executive may (i) manage his personal investments and participate in charitable
and civic affairs and (ii) serve on the boards of directors of for-profit or
non-profit corporations if approved by the Boards, such approval not to be
unreasonably withheld. Executive shall at all times observe and abide by the
Company’s and the Operating Subsidiary’s written policies and procedures as in
effect from time to time. Executive agrees to relocate his primary residence to
the Chicago area within a reasonable period of time following the Effective
Date.

As of the Effective Date, the number of directors constituting each of the
Boards shall be increased by one, and effective upon the Effective Date,
Executive shall have been elected by the Boards to fill each such vacancy and
agrees to serve. At the request of either Board, Executive shall also serve as
an officer and/or director of one or more subsidiaries of the Company or the
Operating Subsidiary.

 

 


--------------------------------------------------------------------------------



 

 

Upon any termination of Executive’s employment with the Company for any reason,
Executive shall promptly resign from all positions as officer and director of
each of the Westell Companies.

SECTION 2.         COMPENSATION. In consideration of the services to be
performed by Executive hereunder, Executive shall receive from the Operating
Subsidiary the following compensation and benefits:

2.1     Base Salary. During the Term, Executive shall be paid an annual base
salary by the Operating Subsidiary (the “Base Salary”) which shall be payable in
installments consistent with the Operating Subsidiary’s payroll schedule. The
Base Salary shall be Four Hundred Fifty Thousand Dollars ($450,000) per year,
subject to review each year during the Operating Subsidiary’s annual salary
review. The Operating Subsidiary may, in its sole discretion, increase the Base
Salary as a result of any such review. Executive’s Base Salary shall not be
reduced without Executive’s consent.

2.2

Benefits.

(a)      During the Term, Executive shall be provided with employee benefits
commensurate with those made generally available to other executives of the
Operating Subsidiary. A list of the employee benefits provided generally to the
executives of the Operating Subsidiary as of the Effective Date is attached
hereto as Schedule 2.2, which Schedule is incorporated herein by reference for
all purposes. In addition, Executive shall be provided certain special benefits
(the "Special Benefits") also listed on Schedule 2.2. Neither the Company nor
the Operating Subsidiary has undertaken any actions, or intends to undertake any
actions, designed to eliminate, reduce or otherwise limit any of the employee
benefits described on Schedule 2.2, but it is understood that such benefits
other than the Special Benefits may change from time to time.

(b)       If during the first three years of the Term, Executive's employment is
terminated either by the Company without Cause or by Executive for "Good
Reason", Executive shall be entitled to (i) continued benefits under COBRA as it
applies to the benefits provided under subparagraph (a) above for Executive and
those of his dependents who were covered dependents as of the effective date of
the termination ("COBRA Qualified Beneficiaries") and (subject to the terms and
conditions of the applicable benefit plans), the Company shall pay the Company
portion of the required premium or contribution during the period in which the
Executive is receiving severance payments from the Company or the COBRA period
(whichever is shorter), in an amount which the Company was remitting on behalf
of the Executive prior to his termination, except that Executive shall be
required to continue to pay that portion of any premiums or contributions that
the Executive was remitting prior to his termination to maintain such benefit
(subject to any increases imposed by the benefit plan), and (ii) such other

 

- 2 -

 


--------------------------------------------------------------------------------



 

benefits as may be required by law or subject to the terms of any benefit or
retirement plan or other arrangement that would by its terms apply to the
Executive upon termination, provided that if a premium or contribution is
required, Executive shall remit all required premiums and contributions in a
manner required by the Company in order to continue that benefit.

(c)       If Executive's employment is terminated other than under the
circumstances specified in subparagraph (b) above, or if Executive’s employment
is terminated under the circumstances specified in subparagraph (b) above but
does not execute, or Executive executes but revokes a release in the form of
Exhibit A, Executive shall be entitled to (i) continued benefits under COBRA as
it applies to the benefits provided under subparagraph (a) above for Executive
and the COBRA Qualified Beneficiaries (subject to the terms and conditions of
the applicable benefit plans), provided that Executive shall remit all required
premiums or contributions in the manner required by the Company in order to
continue that benefit, and (ii) such other benefits as may be required by law or
subject to the terms of any benefit or retirement plan or other arrangement that
would by its terms apply to the Executive upon termination, provided that if a
premium or contribution is required, Executive shall remit all required premiums
and contributions in a manner required by the Company in order to continue that
benefit.

2.3     Bonuses. Executive shall not be entitled to receive any bonus for fiscal
year ending March 31, 2007. For the fiscal year ending March 31, 2008, Executive
shall be guaranteed a bonus of Two Hundred Twenty-Five Thousand Dollars
($225,000), which amount (subject to applicable withholding) shall be paid to
Executive in a single lump sum payment on or before May 1, 2008. For subsequent
fiscal years during the Term, Executive shall be eligible to receive a bonus
based upon the achievement of performance goals to be developed for each year by
the Company's Board and Compensation Committee. Except for payment of pro-rated
bonuses in circumstances hereinafter described, eligibility for all bonuses,
including the bonus for the fiscal year ending March 31, 2008 is subject to the
Operating Subsidiary policy that the employee be employed on the “bonus payment
date”, which for purposes hereof shall be the earlier of (i) the date such bonus
is actually paid, or (ii) May 1 of each year.

2.4     Relocation Benefits. The Operating Subsidiary shall pay Executive the
following relocation allowances, subject to applicable withholding: (i) $60,000
upon the Effective Date, and (ii) $90,000 upon closing of the sale of
Executive's Texas residence. In the event Executive resigns without Good Reason,
Executive shall repay any relocation payments received by Executive within the
twelve month period immediately preceding the effective date of Executive's
resignation.

2.5

Restricted Stock Awards and Options.

 

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

(a)      On February 1, 2007 Executive shall receive a restricted stock award of
500,000 shares of Company Class A common stock pursuant to the Westell
Technologies, Inc. 2004 Stock Incentive Plan (the "2004 Stock Incentive Plan"),
one-fifth (100,000 shares) of which will vest on each February 1 from February
1, 2008 through February 1, 2012, so long as he remains an employee of the
Company on the vesting date. The stock award shall also provide, among other
things, that all unvested portions of the stock award shall fully vest upon (i)
a Change of Control, or (ii) the termination of Executive's employment with the
Company by reason of (A) the termination of such employment by the Company
without Cause, or (B) the termination of such employment by Executive for Good
Reason.

(b)      Executive will also be eligible to receive awards of options and other
benefits under the 2004 Stock Incentive Plan as determined by the Compensation
Committee of Company’s Board from time to time commencing April, 2007, it being
understood that there is no commitment as to frequency or amount of any such
awards.

Section 3.

TERM.

3.1     Commencement. The term of Executive’s employment hereunder shall
commence on the Effective Date and continue until terminated in accordance with
this Agreement. The term of Executive’s employment hereunder is referred to
herein as the “Term.”

3.2     Termination for Cause. The Company may terminate Executive’s employment
for Cause upon written notice specifying the cause for termination and the
intended termination date, provided that Executive fails to reasonably address
and remedy the circumstances constituting "Cause" within the applicable cure
period, if any. Upon termination for Cause, Executive shall be entitled to
receive the Base Salary and benefits as set forth in Section 2.1 and Section
2.2(a), respectively, through the effective date of such termination, and such
post termination benefits as are specified in Section 2.2(c).

3.3      Termination by Company Without Cause. The Company may terminate
Executive's employment without Cause at any time upon written notice within the
first three years of the Term or upon at least thirty (30) days prior written
notice after the first three years of the Term. If the Company terminates
Executive's employment without Cause, Executive shall be entitled to receive the
Base Salary and benefits as set forth in Section 2.1 and Section 2.2(a),
respectively, through the effective date of such termination, and such post
termination benefits as are specified in Section 2.2(b) or 2.2(c), as
applicable. If such termination occurs during the first three years of the Term,
Executive shall also be entitled to receive as severance, upon execution of a
release in the form attached as Exhibit A hereto and the expiration of any
revocation period thereunder without revocation, and conditional upon

 

- 4 -

 


--------------------------------------------------------------------------------



 

Executive’s continued adherence to the post termination covenants in this
Agreement, (A) an amount equal to one year's Base Salary at the Base Salary rate
in effect for Executive as of the effective date of the termination, payable in
regular installments at the time salary would have been payable, provided,
however, that such payments shall be deferred until the six-month anniversary of
the date of Executive's termination of employment if deferral to such
anniversary date is required to comply with the provisions of Section 409A of
the Internal Revenue Code and (B) a pro rata portion of Executive's anticipated
bonus under Section 2.3 for the fiscal year in which the termination occurs, the
amount of which pro rata portion shall be equal to (x) the target bonus amount
authorized and approved for Executive by the Company’s Compensation Committee
for such fiscal year multiplied by (y) a fraction, the numerator of which is the
number of days (through and including the effective date of the termination) in
such fiscal year that Executive was employed by the Company, and the denominator
of which is the number 365.

3.4     Termination by Executive for Good Reason. Executive may resign from and
terminate his employment with the Company for Good Reason at any time upon at
least ten (10) days prior written notice, provided that the Company fails to
reasonably address and remedy the circumstances constituting "Good Reason"
within such ten (10) day period. If Executive resigns for Good Reason, Executive
shall be entitled to receive the Base Salary and benefits as set forth in
Section 2.1 and Section 2.2(a), respectively, through the effective date of such
termination, and such post termination benefits as are specified in Section
2.2(b) or 2.2(c), as applicable. If such termination occurs during the first
three years of the Term, Executive shall also be entitled to receive, as
severance, upon execution of a release in the form attached as Exhibit A hereto
and the expiration of any revocation period thereunder without revocation, and
conditional upon Executive’s continued adherence to the post termination
covenants in this Agreement, (A) an amount equal to one year's Base Salary at
the Base Salary rate in effect for Executive as of the effective date of the
termination, payable in regular installments at the time salary would have been
payable, provided, however, that such payments shall be deferred until the
six-month anniversary of the date of Executive's termination of employment if
deferral to such anniversary date is required to comply with the provisions of
Section 409A of the Internal Revenue Code, and (B) a pro rata portion of
Executive's anticipated bonus under Section 2.3 for the fiscal year in which the
termination occurs, the amount of which pro rata portion shall be equal to (x)
the target bonus amount authorized and approved for Executive by the Company
Board’s Compensation Committee for such fiscal year multiplied by (y) a
fraction, the numerator of which is the number of calendar days (through and
including the effective date of the termination) in such fiscal year that
Executive was employed by the Company, and the denominator of which is the
number 365.

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

3.5      Termination by Executive Without Good Reason. Executive may resign from
and terminate his employment with the Company without Good Reason at any time
upon at least thirty (30) days prior written notice. If Executive resigns from
the Company other than for Good Reason, Executive shall be entitled to receive
the Base Salary and benefits as set forth in Section 2.1 and Section 2.2(a),
respectively, through the effective date of such termination, and such post
termination benefits as are specified in Section 2.2(c). In the event Executive
resigns from the Company at any time, the Company shall have the right to make
such resignation effective as of any date prior to the expiration of any
required notice period.

3.6     Termination by Executive Following Change of Control. If Executive
remains employed at the time of a Change of Control that occurs within five
years from the date hereof, and within twelve months following the Change of
Control, either the total of Executive’s Salary and target bonus are reduced
without his written consent or Executive’s primary duties and responsibilities
as President and Chief Executive Officer of the Company and the Operating
Subsidiary are, without his written consent, materially reduced or modified in
such a way as to be qualitatively beneath the duties and responsibilities
befitting of the president and chief executive officer of a publicly held
company of comparable size in the telecommunication industry in the United
States, and if Executive resigns within six (6) months after such reduction in
compensation or change in duties and responsibilities, he shall be entitled to
receive (i) the Base Salary and benefits as set forth in Section 2.1 and Section
2.2(a), respectively, through the effective date of such termination, and such
post termination benefits as are specified in Section 2.2(c), and (ii) upon
execution of a release in the form attached as Exhibit A hereto and the
expiration of any revocation period thereunder without revocation, and
conditional upon Executive’s continued adherence to the post termination
covenants in this Agreement, (A) an amount equal to one year's Base Salary at
the Base Salary rate in effect for Executive as of the effective date of the
termination, payable in regular installments at the time salary would have been
payable, provided, however, that such payments shall be deferred until the
six-month anniversary of the date of Executive's termination of employment if
deferral to such anniversary date is required to comply with the provisions of
Section 409A of the Internal Revenue Code, (B) 100% of the target bonus amount
authorized and approved for Executive by the Company Board’s Compensation
Committee for such fiscal year or for the prior fiscal year, if higher, and (C)
if the Change of Control occurs within the first three years of the Term, the
same post termination benefits as are set forth in Section 2.2(b).

3.7     Death. Executive's employment with the Company shall automatically be
terminated upon Executive's death, in which case Executive’s estate shall (i) be
entitled to receive the Base Salary and benefits as set forth in Section 2.1 and
Section 2.2(a) , respectively, through the date of Executive’s

 

- 6 -

 


--------------------------------------------------------------------------------



 

death, and (ii) and such post termination benefits as are specified in Section
2.2(c).

3.8     Disability. Executive's employment with the Company shall automatically
be terminated upon Executive's Disability, in which case Executive shall (i) be
entitled to receive the Base Salary and benefits as set forth in Section 2.1 and
Section 2.2(a), respectively, through the effective date of the termination, and
(ii) and such post termination benefits as are specified in Section 2.2(c).

3.9     Notice of Termination. Any purported termination of Executive’s
employment by the Company or by Executive shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 7.5
hereof. A “Notice of Termination” shall mean a written notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances, if applicable, claimed to provide
a basis for termination of Executive’s employment.

Section 4.

CERTAIN COVENANTS OF EXECUTIVE.

4.1

Confidential Information

 

(a)      Executive acknowledges that the information, observations and data
obtained by him during the course of his employment by the Company concerning
the Business and affairs of the Westell Companies or of third parties that the
Westell Companies may be required to keep confidential (the "Westell Company
Information") are confidential and are the property of the Westell Companies or
of such third parties. Executive hereby agrees that he shall not disclose to any
unauthorized person or use for his own account or for the account of any third
party any Westell Company Information without the Company's prior written
consent, unless and then only to the extent the Westell Company Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or failure to act. Executive shall use his best
efforts to prevent the unauthorized misuse, espionage, loss or theft of the
Westell Company Information. Executive further agrees to deliver to the Company
at the termination of his employment, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the Business of the Westell Companies
that Executive may then possess or have under his control.

4.2     No Competition. During the Term, and if following termination of
Executive’s employment with the Company, Executive is entitled to receive
severance or if the Company elects to pay him the severance specified in Section
3.3 even if the Executive would not otherwise be entitled, then in
consideration, Executive agrees that for one year following termination,

 

- 7 -

 


--------------------------------------------------------------------------------



 

Executive shall not, directly or indirectly, for himself, or for any Entity,
without the prior written consent of the Board of Company through its Chairman
(which may be given or denied in his sole discretion):

(a)      engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from Illinois or any state or country in
which the Westell Companies have Business or customers, or have solicited
customers; or

(b)    engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from any other location throughout the
world; or

(c)     call upon, solicit, serve, or accept business, from any customer or
prospective customer (wherever located) of the Westell Companies for the purpose
of selling products or services competitive with the products or services of the
Business; or

(d)      interfere with any business relationship of the Westell Companies, with
any of their customers or prospective customers or induce any such customers or
prospective customers to discontinue or reduce their relationship with the
Westell Companies.

To the extent that Executive is employed by or consults for an entity which is a
subsidiary, division or other affiliate of a larger business enterprise, the
determination as to whether the employment violates this Section 4.2 shall be
made solely by reference to the business activities conducted by the particular
subsidiary, division or affiliate by which Executive becomes employed or serves
as consultant.

4.3     No Solicitation. Whether or not Executive is entitled to severance pay,
Executive shall not, for twelve (12) months following termination: (i) induce or
attempt to induce any person who is employed by the Westell Companies in any
capacity to leave such person’s position, or in any way interfere with the
relationship between the Westell Companies and such person, or (ii) hire
directly or through another entity, in any capacity, any person who was employed
by the Westell Companies within 12 months prior to termination of Executive's
employment or during the 12 months after termination, unless and until such
person has been separated from employment with the Westell Companies for at
least six months.

4.4     Inventions. Any methodologies, inventions, improvements, discoveries,
processes, programs or systems developed or discovered by the Executive, whether
during working hours or by using the Westell Companies' facilities, equipment or
trade secrets, shall be the sole and exclusive property of

 

- 8 -

 


--------------------------------------------------------------------------------



 

the Operating Subsidiary. The Executive shall, upon reasonable request by the
Company, execute and deliver such assignments and other documents necessary to
vest, at the Company's sole expense, all right, title and interest in any
discovery or development in the Operating Subsidiary. The Westell Companies may,
upon prior notice to the Executive and without any fee, film, videotape,
photograph and record the Executive’s voice and likeness, and may utilize the
Executive’s name and likeness, in connection with the promotion of the Westell
Companies during employment upon prior notice. The Operating Subsidiary shall
own all rights in any such film, videotape, photograph or record of the
Executive’s voice and likeness for such use. The Executive acknowledges receipt
of the notice provided by the Operating Subsidiary pursuant to the Employee
Patent Act (765 Illinois Compiled Statutes, Act 1060), reproduced here:

NOTICE TO EMPLOYEE

This is to notify you that pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), the provisions of this Agreement regarding the
assignment of your rights in discoveries and inventions to the Operating
Subsidiary DOES NOT APPLY to an invention for which no equipment, supplies,
facilities or trade secret information of the Westell Companies was used and
which was developed entirely on your own time, unless (a) the invention relates
(i) to the business of the Westell Companies or (ii) to the Westell Companies’
actual or demonstrably anticipated research or development, or (b) the invention
results from or is the product of any work performed by you for the Westell
Companies in the scope of your efforts on behalf of the Company.

4.5     Reasonable Scope and Duration. Executive acknowledges that the
restrictions in this Section 4 are reasonable in scope, are necessary to protect
the trade secrets and other confidential and proprietary information of the
Westell Companies, that the benefits provided hereunder are full and fair
compensation for these covenants and that these covenants do not impair
Executive’s ability to be employed in other areas of his expertise and
experience. Specifically, Executive acknowledges the reasonableness of the
international scope of these covenants by reason of the international customer
base and prospective customer base and activities of the Westell Companies, the
widespread domestic and international scope of Executive's contacts created
during his employment with the Westell Companies, the domestic and international
scope of Executive's responsibilities with the Westell Companies and his access
to marketing strategies of the Westell Companies. Notwithstanding the foregoing,
if any court determines that any of the terms herein are unreasonable or
unenforceable, such court may interpret, alter, amend or modify any or all of
such terms to include as much of the scope, time period and intent as will
render such restrictions enforceable, and then in such reduced form, enforce
such terms. In the event of Executive’s breach of any covenant in this Section
4, the term of the covenant shall be extended for a period equal to the period
that the breach continues.

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

4.6     Equitable Relief. Executive agrees that any violation by Executive of
any covenant in this Section 4 may cause such damage to the Company as will be
serious and irreparable and the exact amount of which will be difficult to
ascertain, and for that reason, Executive agrees that the Company shall be
entitled, as a matter of right, to a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Executive. Such
injunctive relief shall be in addition to and in no way in limitation of, any
and all other remedies the Company shall have in law and equity for the
enforcement of such covenants and provisions.

SECTION 5.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EXECUTIVE.
Executive represents and warrants to the Company that (i) the performance of
this Agreement will not breach any agreement or obligation by which Executive is
bound to keep in confidence proprietary information acquired by Executive or in
confidence or in trust prior to employment by the Company or any other agreement
to which Executive is a party or is bound, and (ii) he has not taken and does
not have in his possession or control any confidential information or property
relating to any former employer. Executive agrees that he will not use
confidential information or property of any other employer while employed by the
Company.

SECTION 6.         DEFINITIONS. For the purposes of this Agreement, the
following terms shall have the meanings indicated:

(a)      “Business”   means the design, development, manufacture and sale of DSL
modem, broadband products and telco access products and related services of the
Westell Companies as they exist or are being developed on the Effective Date,
extensions of those products and services during Executive's employment and new
products and services commenced or in development during his employment.

(b)      “Cause” shall mean (i) the failure by Executive to comply with a
particular directive or request from the Board of either the Company or the
Operating Subsidiary regarding a matter material to either company, and the
failure thereafter by Executive to reasonably address and remedy such
noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive's receipt
of written notice from such Board confirming Executive's noncompliance; (ii) the
taking of an action by Executive regarding a matter material to either the
Company or the Operating Subsidiary, which action Executive knew at the time the
action was taken to be specifically contrary to a particular directive or
request from the Board of either the Company or the Operating Subsidiary, (iii)
the failure by Executive to comply with the written policies of the Company or
the Operating Subsidiary regarding a matter material to the Company or the
Operating Subsidiary, including expenditure authority, and the failure

 

- 10 -

 


--------------------------------------------------------------------------------



 

thereafter by Executive to reasonably address and remedy such noncompliance
within thirty (30) days (or such shorter period as shall be reasonable or
necessary under the circumstances) following Executive's receipt of written
notice from such Board confirming Executive's noncompliance, but such
opportunity to cure shall not apply if the failure is not curable; (iv)
Executive's engaging in willful, reckless or grossly negligent conduct or
misconduct which, in the good faith determination of the Company’s Board or the
Operating Subsidiary’s Board, is materially injurious to the Company, the
Operating Subsidiary, or one or more of the other Westell Companies, monetarily
or otherwise; (v) the aiding or abetting a competitor or other breach by the
Executive of his fiduciary duties to the Company, the Operating Subsidiary or
any other of the Westell Companies for which he serves as officer or director;
(vi) a material breach by Executive of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of Executive’s obligations of
noncompetition or nonsolicitation under this Agreement; (vii) the use or knowing
possession by Executive of illegal drugs on the premises of any of the Westell
Companies; or (viii) Executive is convicted of, or pleads guilty or no contest
to, a felony or a crime involving moral turpitude.

(c)       “Change of Control” shall mean a change in control of either the
Company or the Operating Subsidiary, which shall be deemed to exist at such time
as (i) both of the following shall have occurred: (A) the members of the Penny
Family shall collectively cease to be the direct or indirect “beneficial owners”
(as defined in Rule 13d-3 under the Exchange Act) of common stock of the Company
or the Operating Subsidiary representing at least 30% of the voting power
represented by all outstanding shares of common stock of all classes of the
Company or the Operating Subsidiary, and (B) any person or group (within the
meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and 14(d) of the
Exchange Act) other than the Penny Family becomes the direct or indirect
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of common
stock of the Company representing greater than 30% of the total voting power
represented by all outstanding shares of common stock of all classes of the
Company or the Operating Company; or (ii) a merger or consolidation of the
Company or the Operating Subsidiary with any other Entity shall occur in which
both (A) the members of the Penny Family shall collectively cease to be the
direct or indirect beneficial owners (as previously defined) of capital stock of
the surviving entity representing at least 30% of the total voting power
represented by all outstanding shares of the capital stock of all classes of the
surviving entity, and (B) any person or group (as previously defined) other than
the Penny Family becomes the direct or indirect beneficial owner (as previously
defined) of capital stock of the surviving entity representing greater than 30%
of the total voting power represented by all outstanding shares of the capital
stock of all classes of the surviving entity; or (iii) the Board of Directors or
stockholders of the Company or the Operating Subsidiary approve a plan of
complete liquidation of the Company or the

 

- 11 -

 


--------------------------------------------------------------------------------



 

Operating Subsidiary or there shall occur a sale or disposition by the Company
or the Operating Subsidiary of all or substantially all of their respective
assets.

(d)      “Disability” shall mean in the case of Executive, the condition of
being mentally and/or physically disabled such that Executive shall be eligible
to receive benefits either under a long term disability insurance plan
maintained by the Operating Subsidiary or under the Social Security disability
program.

(e)       “Entity” means any business, whether a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other entity.

(f)       Exchange Act” means the Securities Exchange Act of 1934, as amended.

(g)      “Good Reason” shall mean the occurrence of any of the following events:
(i) a material breach by either the Company or the Operating Subsidiary of one
or more of its respective covenants or obligations under this Agreement,
provided that the Company or the Operating Subsidiary shall have failed to
reasonably cure such breach within the applicable cure period provided
hereunder, if any; (ii) Executive’s Base Salary (as it may be increased from
time to time), and benefits under this Agreement are reduced without Executive’s
prior written consent (unless in the case of changes in benefits other than
Special Benefits, such benefits are changed for Company and Operating Subsidiary
executives generally); (iii) Executive's primary duties and responsibilities as
President and Chief Executive Officer of the Company and the Operating
Subsidiary are reduced so as to no longer be befitting of the president and
chief executive officer of a publicly held company of comparable size in the
telecommunication industry in the United States; (iv) Executive is required,
without his consent, to relocate his principal office to a location, or commence
principally working out of another office located, more than 35 miles from the
Operating Subsidiary's principal executive offices in Aurora, Illinois; or (v)
the Company and the Operating Subsidiary fail at any time during the Term to
maintain officer and director liability insurance coverage for their officers
and directors, provided that such coverage is available at reasonable cost.

(h)      "Participate In" means the having of any direct or indirect interest in
any Entity, whether as a partner, shareholder, member, operator, sole
proprietor, agent, representative, independent contractor, consultant,
franchiser, franchisee, joint venturer, owner or otherwise, or the rendering of
any direct or indirect service or assistance to any Entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise); provided that the term "Participate In" shall not include the mere
ownership of

 

- 12 -

 


--------------------------------------------------------------------------------



 

less than 5% of the stock of a publicly-held corporation whose stock is traded
on a national securities exchange or in the over-the-counter market.

(i)       “Penny Family” means the Voting Trust, any beneficiary of the Voting
Trust, the voting trustee of the Voting Trust and Robert C. Penny III
(individually and as a trustee of any other trust), and “Voting Trust” means the
Westell Technologies, Inc., f/k/a Electronic Information Technologies, Inc.,
Voting Trust Agreement dated February 23, 1994, as amended.

(j)       “Westell Companies” means the Company, all of its direct and indirect
subsidiary companies, and any of them.

Section 7.

MISCELLANEOUS.

7.1     Settlement of Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Chicago Illinois, in accordance with the rules of the American Arbitration
Association then in effect by a single arbitrator. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The arbitrator shall
not have the power to award any punitive, consequential or punitive damages.
Notwithstanding the foregoing, the Westell Companies shall have the right of
equitable relief in the courts pursuant to section 4.6.

7.2     Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Executive
and supersede all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

7.3     Assignment; Benefit. This Agreement is personal and may not be assigned
by either party. Notwithstanding the foregoing, but subject to the provisions
herein pertaining to the occurrence of a Change of Control and the consequences
thereof, the Company may, from time to time, cause a purchaser of the business
and assets of the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company and the Operating Subsidiary
would be required to perform it if no such assumption had taken place. In that
event, such purchaser shall become primarily liable to Executive for payments
hereunder, and the Company and the Operating Subsidiary shall be thereafter
released from any further obligations under this Agreement.

7.4     Applicable Law. This Agreement shall be governed by the laws of the
State of Illinois, without regard to the principles of conflicts of laws.

 

- 13 -

 


--------------------------------------------------------------------------------



 

 

7.5     Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
to Executive, when personally delivered, or (ii) if to either party when
delivered by recognized overnight courier such as Federal Express or when mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office and to Executive at Executive’s
principal residence as shown in the Company’s personnel records, provided that
all notices to the Company shall be directed to the attention of the Board of
the Company with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

7.6     Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

7.7 Tax Effect. All payments or benefits provided hereunder shall be subject to
deduction for applicable withholding. Executive acknowledges that he is
responsible for payment of all income taxes in connection with the restricted
stock award, and that either withholding from salary or payment to the Operating
Subsidiary of such tax shall be due at such time as income is recognized.



 

- 14 -

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

-

Westell Technologies, Inc.

By: /s/ John W. Seaholtz, Chairman of the board

Westell, Inc.

By: /s/ John W. Seaholtz, Chairman of the board

 

/s/ Thomas E. Mader

Thomas E. Mader



 

- 15 -

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2.2

 

General executive benefits (In accordance with terms of the plans, certain of
these benefits will require the Executive to pay all or some of the cost)

 

Vacation (4 weeks)

Section 125 Spending Accounts

Medical coverage

Vision Coverage

Short Term Disability

Long Term Disability

Basic Life Insurance

Supplemental Life Insurance

401(k) retirement savings plan

US Savings bond payroll deduction

Stock Purchase Plan

Travel Assistance Program

Tuition Reimbursement

Workers Compensation

 

Special Benefits

 

Financial planning allowance - $10,000 first fiscal year, $5,000 annually

thereafter

 

Initiation, dues and assessments for local country club



 

- 16 -

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

GENERAL RELEASE AGREEMENT

 

This General Release ("Agreement") is entered into by and between Westell
Technologies, Inc. (the "Company") and Thomas E. Mader (the "Executive"). In
consideration of the mutual promises set forth below, the Company and Executive
agree and covenant as follows:

 

1.       Executive, hereby resigns from all board seats and officer positions
with the Company, Westell, Inc., an Illinois corporation and the wholly owned
subsidiary of the Company (the "Operating Subsidiary") and any other and any
entity for which he has been so serving at the Company’s request.

 

2.       Executive hereby on behalf of himself and his heirs, executors,
administrators, attorneys, successors and assigns, hereby remises, releases,
forever discharges and covenants not to sue the Company, the Operating
Subsidiary, any of their its subsidiaries, and their current and former
shareholders, directors, officers, attorneys, agents, employees, successors and
assigns (the "Released Parties"), with respect to all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
underlying facts are known or unknown, which Executive has had or now claims,
pertaining to or arising out of Executive's employment by the Company or the
Operating Subsidiary or Executive's separation from employment with the Company
or the Operating Subsidiary, whether under any local, state or federal common
law, statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (including the Older Workers Benefit Protection Act),
42 U.S.C. § 1981, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Equal Pay Act, and the Illinois Human Rights Act, and any
tort, contract or quasi-contract claims, except as hereinafter stated, or to any
Workers' Compensation Act claim Executive may have.

 

Nothing herein shall however constitute a release by Executive of his rights
under the Employment Agreement dated January 8, 2007that arise in connection
with termination without Cause or for Good Reason (as defined therein), nor
shall it release the Company from any indemnification obligations it may have
under Delaware law or the Company's certificate of incorporation or bylaws with
respect to Executive's role as an officer or director of the Company, the
Operating Subsidiary from any indemnification obligations it may have under
Illinois law or the Operating Subsidiary’s articles of incorporation or bylaws
with respect to Executive's role as an officer or director of the Operating
Subsidiary, any rights under options that remain exercisable following
termination, or any vested benefits under the Company’s or the Operating
Subsidiary’s qualified benefit plans.

 

- 17 -

 


--------------------------------------------------------------------------------



 

 

3. Subject to the such time constraints and other limitations as may be imposed
on Executive by his business and personal commitments and obligations, Executive
agrees to cooperate fully in any investigation or other legal proceeding
relating to the Company, the Operating Subsidiary or any of their subsidiaries
with respect to any matter that arose during his employment with the Company, or
that may involve matters within his knowledge. If any claims are asserted by the
Company or any of the Released Parties against a third party (or by a third
party against the Company or any of the Released Parties) regarding such a
matter, Executive agrees to cooperate fully in the prosecution or defense of
such claim by the Company and any of the Released Parties without additional
charge other than reimbursement for out of pocket expenses.

 

4.       Executive represents that Executive has not filed any charges, suits,
claims or complaints against the Released Parties with respect to claims
released under Section 2, and agrees not to do so in the future with respect to
any such claims.

 

5.       Executive understands and expressly acknowledges that he is not
releasing or waiving any rights or claims that may arise after the date this
Agreement is executed. Executive understands and expressly acknowledges that, in
exchange for Executive's entry into this Agreement, Executive is receiving
consideration in addition to anything of value to which Executive is already
entitled.

 

6.       Executive acknowledges that the Company has advised Executive to
consult an attorney, at Executive's expense, with respect to this Agreement.
Executive further acknowledges that Executive has twenty-one (21) days from
receipt of this Agreement to accept and sign this Agreement and that Executive
has seven (7) days to revoke acceptance of this Agreement, including its waiver
and release provisions after signing it. Notice of such revocation shall be
provided to the attention of the vice president of Human Resources of the
Company. Executive further acknowledges that Executive may waive the twenty-one
day consideration period by requesting and executing a form for that purpose.
The form may be requested from the vice president of Human Resources. This
Agreement shall not become effective until the revocation period has expired.

 

7.       This Agreement is not, and shall not in any way be construed as, an
admission by the Company that it has acted wrongfully with respect to Executive.

 

8.       Executive acknowledges that he has carefully read and fully understands
all of the provisions of this Agreement, and that he is knowingly, voluntarily
and willfully entering into this Agreement.

 

- 18 -

 


--------------------------------------------------------------------------------



 

 

9.       Executive acknowledges that in executing this Agreement, Executive has
not relied upon any representation by the Company that is not set forth in this
Agreement or in the Employment Agreement.

 

10.     This Agreement shall be construed and enforced pursuant to the
substantive laws of the State of Illinois.



 

- 19 -

 


--------------------------------------------------------------------------------



 

 

PLEASE READ THIS AGREEMENT CAREFULLY

IT CONTAINS A RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS

 

Westell Technologies, Inc.

 

By:______________________________

 

Date_____________________________

 

_______________________________

Executive

 

Date___________________________

 

__________________________________

Witness Signature

 

__________________________________

Name of Witness (Printed)

 

___________________________________

(Street Address)

 

____________________________________

(City, State, Zip Code)

 

 

 

Dallas_1\4567570\1

999993-1 1/3/2007

 

 

 

- 20 -

 

 

 